GRANT, Justice.
In June 1999, Appellant Phillip Nathan Kerch pled guilty in Pierce County Superior Court to the malice murder, burglary, and armed robbery of his grandfather. He was sentenced to life in prison for the malice murder, and concurrent ten-year terms for each of the burglary and armed robbery counts. In April 2016, Kerch filed a pro se motion to withdraw his guilty plea, contending that his plea counsel had rendered ineffective assistance in various respects. The trial court dismissed the motion on the ground that the motion was untimely and thus the court lacked jurisdiction to consider it. We affirm.
“ ‘It is well settled that when the term of court has expired in which a defendant was sentenced pursuant to a guilty plea, the trial court lacks jurisdiction to allow the withdrawal of the plea.’ ” (Citation omitted.) Rubiani v. State, 279 Ga. 299, 299 (612 SE2d 798) (2005); accord Hagan v. State, 290 Ga. 353, 353 (720 SE2d 645) (2012). Kerch’s motion to withdraw was filed nearly 17 years after the entry of his guilty plea, well after the expiration of the term of court in which his plea was entered. See OCGA § 15-6-3 (41) (E) (establishing two terms of court each year for Pierce County). Accordingly, the trial court properly dismissed Kerch’s motion to withdraw. See Dupree v. State, 279 Ga. 613, 614 (619 SE2d 608) (2005); Rubiani, 279 Ga. at 299.

Judgment affirmed.


All the Justices concur.